          Case: 20-1594 Document:
Case 4:20-cv-11246-MFL-MJH ECF No.14-1   Filed: 07/13/2020
                                   40, PageID.433             Page: 1Page 1 of 3
                                                     Filed 07/13/20                             (1 of 3)




                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                              100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt           POTTER STEWART U.S. COURTHOUSE               Tel. (513) 564-7000
       Clerk                     CINCINNATI, OHIO 45202-3988             www.ca6.uscourts.gov




                                                Filed: July 13, 2020

Mr. Paul Ely
12646 N. Red Bud Trail
Buchanan, MI 49107

Mr. Erik A. Grill
Ms. Heather S. Meingast
Michigan Department of Attorney General
P.O. Box 30736
Lansing, MI 48909

Ms. Judy Kellogg
2450 Krouse Road
Lot 337
Owosso, MI 48867

Ms. Deborah Parker
21908 Gaukler Street
St. Clair Shores, MI 48080

Mr. Bernard Eric Restuccia
Office of the Attorney General
of Michigan
P.O. Box 30212
Lansing, MI 48909

Mr. Saura James Sahu
Clancy Advisors
230 Nickels Arcade
Ann Arbor, MI 48104
                 Re: Case No. 20-1594, SawariMedia, LLC, et al v. Gretchen Whitmer, et al
                     Originating Case No. : 4:20-cv-11246

Dear Case Participants,

   The Court issued the enclosed Order today in this case.
          Case: 20-1594 Document:
Case 4:20-cv-11246-MFL-MJH ECF No.14-1   Filed: 07/13/2020
                                   40, PageID.434             Page: 2Page 2 of 3
                                                     Filed 07/13/20                (2 of 3)




                                        Sincerely yours,

                                        s/Ryan E. Orme
                                        Case Manager
                                        Direct Dial No. 513-564-7079

cc: Mr. David J. Weaver

Enclosure
          Case: 20-1594 Document:
Case 4:20-cv-11246-MFL-MJH ECF No.14-2   Filed: 07/13/2020
                                   40, PageID.435             Page: 1Page 3 of 3
                                                     Filed 07/13/20                                   (3 of 3)




                                         Case No. 20-1594

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                              ORDER

SAWARIMEDIA, LLC; DEBORAH PARKER; JUDY KELLOGG; PAUL ELY

               Plaintiffs - Appellees

v.

GRETCHEN WHITMER, Governor of Michigan; JOCELYN BENSON, Secretary of State of
Michigan; JONATHAN BRATER, Director of the Michigan Bureau of Elections

               Defendants - Appellants



BEFORE: NORRIS, CLAY and LARSEN, Circuit Judges

     Upon consideration of the Appellant’s motion to extend the deadline for resolution to July 17,

2020,

     It is ORDERED that the motion be, and it hereby is GRANTED. The deadline for

resolution is now July 17, 2020.


                                                  ENTERED BY ORDER OF THE COURT
                                                  Deborah S. Hunt, Clerk


Issued: July 13, 2020
                                                  ___________________________________
